DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claims 18, 19, 20, 27, and 28 recites “support S1 mode.”  It is unclear what S1 mode refers to.  According to originally filed application page 3 line 20, it appears to mean “support access via an evolved packet node (S1 mode)” and it is examined as such.  
Claim 20: recites “based on at least one of: an emergency service support indicator for 3GPP access;  . . . an emergency service fallback indicator for 3GPP access.”  It appears to mean “based on at least one of: an emergency service support indicator for 3GPP access;  . . . 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over TIWARI (US 20150140948 A1) in view of ETSI (TS 124 501 V15.0.0) 

Re: Claim 16
TIWARI discloses an apparatus, comprising: at least one processor; and 
See TIWARI Fig. 2, [0026] a controller module 113 for controlling the operation of the wireless module 112 and other functional components, 
at least one memory including computer program code; 
See TIWARI Fig. 2, [0026] a storage unit storing instruction sets and/or program codes of applications and communication protocols, or others.
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform: 
See TIWARI Fig. 2, [0026] More specifically, the controller module 113 controls the wireless module 112 for performing the methods of the invention for handling the service request procedure.
transmitting a service request message; 
See TIWARI Fig. 6, [0035]  When the RRC connection is successfully established, the mobile communication device 110 sends a SERVICE REQUEST message to the service network 120 (step S602),
starting a service request timer when the service request message is transmitted;
See TIWARI Fig. 6, [0035]  starts a guard timer T.sub.guard when sending the SERVICE REQUEST message (step S603).
determining an expiration of the service request timer; and 
See TIWARI Fig. 6, [0035]  the mobile communication device 110 does not receive any response corresponding to the SERVICE REQUEST message from the service network 120 before the guard timer T.sub.guard expires. 
NOTE: Also See Fig. 4 with [0029] or Fig. 8 with [0040].
handling the expiration of the service request timer based on a service type of the service request message.  
See TIWARI Fig. 6 [0036] When determining that the service request attempt counter equals 5 (step S606), the mobile communication device 110 starts a back-off timer T.sub.backoff associated with the service request procedure (step S607), but continues with initiating the service request procedure for an emergency bearer service. . . . when the back-off timer T.sub.backoff is still running, the mobile communication device 110 is forbidden to initiate the service request procedure for a normal service. That is, the initiation of the service request procedure for an emergency bearer service is allowed, while the initiation of the service request procedure for a normal service is forbidden till the back-off timer T.sub.backoff expires.
NOTE: Also See Fig. 4 with [0030], See Fig. 5 with [0034]. 
TIWARI does not appear to explicitly disclose based on a mobility management mode.
In a similar endeavor, ETSI discloses handling the expiration of the service request timer (See ETSI P. 136: 5.6.1.2: The UE initiates the service request procedure by sending a SERVICE REQUEST message to the AMF and starts timer T3517) based on a mobility management mode.  
See ETSI P. 140: 5.6.1.7: a) T3517 expired. The UE shall enter the state 5GMM-REGISTERED. If the UE triggered the service request procedure in 5GMM-IDLE mode, then the 5GMM sublayer shall abort the procedure and release locally any resources allocated for the service request procedure. If the UE triggered the service request procedure in 5MM-CONNECTED mode, the 5GMM sublayer shall abort the procedure, and stay in 5GMM-CONNECTED mode.
Note, TIWARI and ETSI are analogous art because both are directed to service request from mobile devices (See TIWARI Abstract and ETSI 5.6.1.2: Service request procedure initiation). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the TIWARI invention by employing the teaching as taught by ETSI to provide the limitation.  The motivation for the combination is given by ETSI which improves efficient ways to handle the service request failure covering various situations. 

Re: Claim 25
TIWARI in view of ETSI discloses transmitting a service request message; 
starting a service request timer when the service request message is transmitted; 
determining an expiration of the service request timer; and 
handling the expiration of the service request timer based on a service type of the service request message and based on a mobility management mode.  
NOTE: See the rejection of Claim 16 above.

Re: Claim 30
TIWARI in view of ETSI discloses a computer program embodied on a non-transitory computer-readable medium, said computer program comprising program code configured to perform the method according to claim 25, when the computer program product is executed on a computer.   
See TIWARI Fig. 2, [0026] a storage unit storing instruction sets and/or program codes of applications and communication protocols, or others. More specifically, the controller module 113 controls the wireless module 112 for performing the methods of the invention for handling the service request procedure.
NOTE: See the rejection of Claim 16 above.


Claims 17, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over TIWARI in view of ETSI as applied to Claims 16 and 25 above, and further in view of Watfa (US 20150172962 A1) 

Re: Claims 17 and 26
TIWARI in view of ETSI discloses when the service type of the service request message is other than the emergency service fallback type, handling the expiration of the service request timer otherwise.  
See TIWARI Fig. 6 [0036] When determining that the service request attempt counter equals 5 (step S606), the mobile communication device 110 starts a back-off timer T.sub.backoff associated with the service request procedure (step S607), but continues with initiating the service request procedure for an emergency bearer service. . . . when the back-off timer T.sub.backoff is still running, the mobile communication device 110 is forbidden to initiate the service request procedure for a normal service. That is, the initiation of the service request procedure for an emergency bearer service is allowed, while the initiation of the service request procedure for a normal service is forbidden till the back-off timer T.sub.backoff expires.
NOTE: Also See Fig. 4 with [0030], See Fig. 5 with [0034]. 
TIWARI in view of ETSI does not appear to explicitly disclose when the service type of the service request message is an emergency service fallback type, initiating at least one emergency service access; 
In a similar endeavor, Watfa discloses when the service type of the service request message is an emergency service fallback type, initiating at least one emergency service access; (See Watfa Figs. 1A [0002] The CSFB-capable WTRU 105 may use the GERAN 130 or the UTRAN 125 to connect to the CS domain, and use the E-UTRAN 110 to connect to a packet switched (PS) domain (e.g., a long term evolution (LTE) network), for providing IMS voice services)
See Watfa Figs. 1C and 3. [0060] For the purpose of avoiding delays to placing emergency calls, when the WTRU 305 sends an ESR message for CSFB for emergency calls, [0074] Thus, the MME 315 may choose to either perform PS handover (HO) or inform the E-UTRAN 310 to redirect the WTRU 305 by releasing its connection and provide redirection information. Redirection may be performed and, moreover, the MME 315 may signal high priority CSFB to the E-UTRAN 310 via S1AP messages, (e.g., WTRU context modification messages with a CSFB indicator).
NOTE: See [0002] re CSFB and [0003] re extended service request (ESR) message.
Note, TIWARI in view of ETSI and Watfa are analogous art because both are directed to service request from mobile devices (See TIWARI Abstract and Watfa Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the TIWARI in view of ETSI invention by employing the teaching as taught by Watfa to provide the limitation.  The motivation for the combination is given by Watfa which improves services provided in case of emergency.

Re: Claim 24
TIWARI in view of ETSI does not appear to explicitly disclose initiating the service request timer with a defined length value, wherein the defined length value is based on the service type of the service request message.  
In a similar endeavor, Watfa discloses initiating the service request timer with a defined length value, wherein the defined length value is based on the service type of the service request message.  
See Watfa Fig. 3. [0060] For the purpose of avoiding delays to placing emergency calls, when the WTRU 305 sends an ESR message for CSFB for emergency calls, the timer 325 (i.e., T3417ext) may have a shorter value than the 10 seconds used in the timer 140 of the WTRU 105 of FIG. 1B.  For example, a value of 4 seconds may be used for a timer 325 in the WTRU 305 of FIG. 3.
NOTE: See Fig. 1B with [0003] which discloses normal CSFB request procedure. 
Note, TIWARI in view of ETSI and Watfa are analogous art because both are directed to service request from mobile devices (See TIWARI Abstract and Watfa Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the TIWARI in view of ETSI invention by employing the teaching as taught by Watfa to provide the limitation.  The motivation for the combination is given by Watfa which improves services provided in case of emergency.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over TIWARI in view of ETSI as applied to Claim 16 above, and further in view of Velev (US 20210176672 A1)

Re: Claim 20
TIWARI in view of ETSI does not appear to explicitly disclose limitations in Claim 20.
In a similar endeavor, Stojanovski; discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: 
determining the service type of the service request message, and for, when the service type is the emergency service fallback type: 
See Velev Fig. 2, [0053] when requesting a service for a possible RAT/system fallback (e.g., emergency services),
attempting to select one of: 
a new radio cell connected to a 5G core network; 
See Velev Fig. 1, [0048] the remote unit 105 may switch from the 5GC via LTE RAT to 5GC via NR RAT, referred to as inter-RAT handover. 
an evolved universal terrestrial radio access cell connected to the 5G core network; and 
See Velev Fig. 1, [0036] Based on the target CN indicated in the N2 request for Emergency Fallback, one of the following procedures is executed by NG-RAN: (1) if UE is currently camped on NR, then the NG-RAN performs fallback (e.g., initiates handover or redirection) to a 5GC-connected E-UTRAN cell; or (2) the NG-RAN initiates handover or redirection to E-UTRAN connected to EPS.
NOTE: Also See Velev Fig. 1, [0035] 
evolved universal terrestrial radio access cell connected to an evolved packet node 
See Velev Fig. 1, [0036] Based on the target CN indicated in the N2 request for Emergency Fallback, one of the following procedures is executed by NG-RAN: (1) if UE is currently camped on NR, then the NG-RAN performs fallback (e.g., initiates handover or redirection) to a 5GC-connected E-UTRAN cell; or (2) the NG-RAN initiates handover or redirection to E-UTRAN connected to EPS
NOTE: Also See Velev Fig. 1, [0035] 
further based on at least one of: an emergency service support indicator for 3GPP access; 
See Vele [0034]  If the AMF has indicated support for emergency services using fallback via the Registration Accept message for the current RAT, then the UE sends a Service Request message indicating that it requires emergency services fallback.
NOTE: See [0048] for further details re type of fallbacks.
a radio access technology of the apparatus' current cell; 
a capability to access the 5G core network via evolved universal terrestrial radio access; 
See Velev [0095] the RAN node 210 initiates handover procedure to the target RAT/CN, when this is possible, with or without configuring measurements to the UE 205.. . . In the former case, the actual handover execution shall be delayed until the UE 205 performs measurements and provides the results to source RAT, the source RAT in turn prepares/informs the target RAT for the same, the target RAT prepared handover command and sends to the UE 205 via the source RAT.
NOTE: See [0048] for further details re handover.
support for S1 mode; 
availability of a suitable new radio cell connected to the 5G core network, evolved universal terrestrial radio access cell connected to the 5G core network, or evolved universal terrestrial radio access cell connected to an evolved packet core; and 
See Velev [0119] the first message includes a target RAT. In such embodiments, defining and/or configuring the service fallback parameters includes selecting a fallback RAT based on the target RAT and one or more of: radio topology, and radio conditions of the remote unit.
an emergency service fallback indicator for 3GPP access.  
See Velev Fig. 10. [0149] The method 1000 includes identifying 1010, at the network function, at least one of: a target RAT and a target CN, based on at least one of: the requested service, remote unit capabilities and network configuration. [1052] sending the service request includes indicating at least one of: type of the requested service and a radio capability of the remote unit, the radio capability including an indication of whether the remote unit is dual-transmission capable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the TIWARI in view of ETSI invention by employing the teaching as taught by Velev to provide the limitation.  The motivation for the combination is given by Velev which improves services provided in case of emergency.



Allowable Subject Matter
Claims 18, 19, 21, 22, 23, and 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowability: 

Re: Claims 18 and 27
	TIWARI in view of ETSI, Stojanovski; (US 20200015128 A1) and Velev (US 20210176672 A1) is considered as the most relevant document in the prior art, which discloses
determining the service type of the service request message and for, when the service type of the service request message is the emergency service fallback type: (See TIWARI Fig. 6 [0036]; See Stojanovski; Fig. 2, [0034]; See Velev Fig. 1, [0035])
determining the apparatus is camping on an new radio cell connected to a 5G core network, (See Stojanovski; Fig. 2, [0036] while connected to 5GS the UE 202 receives an IMS message)
an emergency service support indicator for access indicates that emergency services are supported in evolved universal terrestrial radio access, and (See Stojanovski; Fig. 2, [0038])
attempting to select an evolved universal terrestrial radio access cell connected to the 5G core network based on the determining; and (See Stojanovski; Fig. 2, [0036]; See Velev Fig. 1, [0048])
attempting to select an evolved universal terrestrial radio access cell connected to an evolved packet core when the apparatus is configured to support S1 mode.  (See Stojanovski; Fig. 2, [0036]; See Velev Fig. 1, [0048])
TIWARI in view of ETSI, Stojanovski; and Velev does not discloses the technical features in Claims 18 and 27 of connected to the 5G core network only, the apparatus is capable of accessing the 5G core network via the evolved universal terrestrial radio access; when the apparatus is unable to select an evolved universal terrestrial radio access cell connected to the 5G core network,

Re: Claims 19 and 28
TIWARI in view of ETSI, Velev and FUTAKI; (US 20210345194 A1) is considered as the most relevant document in the prior art, which discloses
determining the service type of the service request message and for, when the service type of the service request message is the emergency service fallback type: (See TIWARI Fig. 6 [0036]; See Velev Fig. 1, [0035])
determining the apparatus is camping on an evolved universal terrestrial radio access cell connected to a 5G core network,  (FUTAKI; (US 20210345194 A1) [0054] )
an emergency service support indicator for access indicates that emergency services are supported and (See Vele [0034])
attempting to select a new radio cell connected to the 5G core network based on the determining; and  (See Velev Fig. 1, [0048]) 
attempting to select an evolved universal terrestrial radio access cell connected to an evolved packet core when the apparatus is configured to support S1 mode. (See Velev Fig. 1, [0048])
TIWARI in view of ETSI, Velev and FUTAKI; does not discloses the technical features in Claims 19 and 28 of in new radio connected to the 5G core network only, and the apparatus is capable of accessing the 5G core network via a new radio; when the apparatus is unable to select a new radio cell connected to the 5G core network,

Re: Claim 21
	Claim 21 is allowable due to its dependency on allowable claim 18.

Re: Claims 22 and 29
TIWARI in view of ETSI and KUPPELUR (US 20200305032 A1) is considered as the most relevant document in the prior art, which discloses
determining the service type of the service request message and the mobility management mode and for, (See TIWARI Fig. 6 [0036] and See ETSI P. 140: 5.6.1.7)
when the service type of the service request message is other than an emergency service fallback type and the mobility management mode is an idle mobility management mode: (See KUPPELUR [0101] [0107])
aborting the service request procedure; releasing locally any allocated resources; selectively incrementing a service request attempt counter, (See KUPPELUR [0119])
based on the service request attempt counter being equal or greater a determined threshold value performing: (See KUPPELUR [0119])
starting a further timer, wherein the apparatus is configured not to attempt a further service request until an expiration of the further timer (See KUPPELUR [0119]) 
TIWARI in view of ETSI and KUPPELUR does not discloses the technical features in Claim 22 of wherein the service request attempt counter is not incremented when the service request procedure is configured to establish a packet data unit session for emergency services, or the apparatus has an established packet data unit session for emergency services, or the apparatus is configured for high priority access, or the service request was in response to a paging or notification from a network; and the further service request is in response to a paging or notification from a network; the apparatus is configured for high priority access; the further service request is configured to establish a packet data unit session for emergency services; the apparatus has an established packet data unit session for emergency services; the apparatus is registered in a new public land mobile network; and when the service request was for a management object multimedia telephony voice call, providing to at least one upper layer a notification that the service request was not accepted.

Re: Claim 23
	Claim 23 is allowable due to its dependency on allowable claim 22.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644